Exhibit10.3 This Joint Ownership Agreement has been filed to provide investors with information regarding its terms.It is not intended to provide any other factual information about the Tennessee Valley Authority.The representations and warranties of the parties in this Joint Ownership Agreement were made to, and solely for the benefit of, the other party to this Joint Ownership Agreement.The assertions embodied in the representations and warranties may be qualified by information included in schedules, exhibits, or other materials exchanged by the parties that may modify or create exceptions to the representations and warranties.Accordingly, investors should not rely on the representations and warranties as characterizations of the actual state of facts at the time they were made or otherwise. TVA Contract No.00069956 JOINT OWNERSHIP AGREEMENT Dated as of April 30, 2008 between SEVEN STATES POWER CORPORATION and TENNESSEE VALLEY AUTHORITY Southaven
